        Case 4:19-cv-04827 Document 1 Filed on 12/12/19 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LUMICO LIFE INSURANCE COMPANY, §
                               §
     Plaintiff,                §
                               §
v.                             §
                                                         CIVIL ACTION NO.: __________
                               §
ELIZABETH LEO,                 §
                               §
     Defendant.                §

                     COMPLAINT FOR DECLARATORY JUDGMENT

         Lumico Life Insurance Company (“Lumico”), by and through its undersigned attorneys,

hereby files this civil action complaint against Defendant Elizabeth Leo, and in support thereof,

avers as follows:

                                         INTRODUCTION

         1.     This is an action seeking a declaratory judgment that a life insurance policy issued

by Lumico on Defendant’s life is void due to a lack of insurable interest and/or material

misrepresentations in the application.

                                            PARTIES

         2.     Lumico is a corporation organized and existing under the laws of the State of

Missouri, with its principal place of business in Armonk, New York. Lumico is duly licensed to

transact business in the State of Texas, but is a citizen of Missouri and New York.

         3.     Defendant Elizabeth Leo resides at 4202 Maurice Way, Stafford, Texas, 77477,

and is a citizen of Texas.

                                 JURISDICTION AND VENUE

         4.     This court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

There is complete diversity between Lumico and Defendant. Because the dispute concerns the

PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 1
121476351.1
038300-585816
        Case 4:19-cv-04827 Document 1 Filed on 12/12/19 in TXSD Page 2 of 5



validity of a $500,000 life insurance policy, the amount in controversy exceeds $75,000,

exclusive of interest and costs.

         5.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. §

1391(b)(1), because Defendant resides in this judicial district.

                                         BACKGROUND

         6.     In September 2018, Lumico received an application for a $500,000 life insurance

policy on Defendant’s life. See Exhibit A (true and correct copy of the policy, including the

application, which has been redacted to protect privacy).

         7.     On the application, Defendant was identified as the intended owner of the

applied-for policy. Defendant was also identified as the payor of premium.

         8.     Tommy Evans as “child” was identified as the Primary Beneficiary of the applied-

for policy.

         9.     The application represented that Defendant had Social Security No. XXX-XX-

7426.

         10.    The application represented that Defendant resided at 7332 28th Avenue SW,

Seattle, Washington, 98126, with a telephone number of 360-533-XXXX.

         11.    The application represented that Defendant had New Jersey Driver’s License No.

L26042808359572.

         12.    According to the application, Defendant digitally signed the application in

Washington.

         13.    Among other things, the information solicited by Lumico on the application was

relevant to confirming Defendant’s identity and to ensuring that Defendant consented to and was

aware of the issuance of the policy.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 2
121476351.1
038300-585816
        Case 4:19-cv-04827 Document 1 Filed on 12/12/19 in TXSD Page 3 of 5



         14.    In reliance on the representations in the application, Lumico issued Policy No.

G0276995 (the “Policy”), a term life insurance policy with a Coverage Amount of $500,000.

The Policy has an Issue Date of September 27, 2018. See Ex. A.

         15.    In October 2018, Lumico received a request to change the Defendant’s record

address to 4202 Maurice Way, Stafford, Texas 77477. See Exhibit B. Lumico processed the

request.

         16.    Also in October 2018, Lumico received a request to change the Primary

Beneficiary from Tommy Evans to Sophia Luke, with the same Texas address provided for

Defendant. See Exhibit C. Lumico processed the request.

         17.    Lumico recently learned that Defendant’s identifying information, including her

address, telephone number, Social Security Number, and driver’s license information, was

falsely represented on the application.

         18.    In telephone calls to Lumico, the caller appears to be impersonating Defendant.

         19.    Upon information and belief, Defendant does not (and did not at any point) reside

at 7332 28th Avenue SW, Seattle, Washington, 98126, the address represented on the

application.

         20.    Upon information and belief, Defendant’s Social Security Number was

misrepresented on the application.

         21.    Upon information and belief, Defendant’s telephone number was misrepresented

on the application.

         22.    Upon information and belief, Defendant’s driver’s license information was

misrepresented on the application.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 3
121476351.1
038300-585816
        Case 4:19-cv-04827 Document 1 Filed on 12/12/19 in TXSD Page 4 of 5



         23.    Upon information and belief, unknown third parties impersonated Defendant in

telephone calls to Lumico.

         24.    Upon information and belief, Defendant did not consent to and/or was unaware of

the application for and issuance of the Policy.

         25.    Had Lumico known that the application falsely represented identifying

information regarding Defendant and other information, including Defendant’s lack of consent to

the application for and issuance of the Policy, Lumico would not have issued the Policy.

                                             COUNT I

         26.    Lumico incorporates each of the paragraphs above as if set forth herein at length.

         27.    Pursuant to 28 U.S.C. § 2201, Lumico seeks a declaration regarding the rights and

obligations of the parties with respect to the Policy.

         28.    False identifying information was provided for Defendant on the application for

the Policy. Lumico requires that applicants provide correct identifying information during the

underwriting process. If false information on the application raises questions as to the true

owner of the policy, Lumico will not issue a life insurance policy.

         29.    Had Lumico known of the misrepresentations regarding Defendant’s identity,

including her address, telephone number, Social Security Number, and driver’s license

information, it would not have issued the Policy.

         30.    Upon information and belief, the Policy was procured by someone other than

Defendant, and Defendant was not aware of and/or did not consent to the application for or

issuance of the Policy.

         31.    The Policy therefore lacked an insurable interest at inception and is void ab initio.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 4
121476351.1
038300-585816
        Case 4:19-cv-04827 Document 1 Filed on 12/12/19 in TXSD Page 5 of 5



         32.    By letter dated April 24, 2019, Lumico contacted Defendant regarding the false

information on the application and Lumico’s position that Defendant did not consent to and/or

was aware of the Policy. Defendant did not respond to Lumico’s letter.

         33.    Lumico also sought to refund to Defendant the premiums paid on the Policy.

Defendant did not negotiate the check tendered by Lumico for the premiums paid on the Policy.

         34.    By letter dated August 9, 2019, Lumico again attempted to contact Defendant.

Defendant did not respond to Lumico’s letter.

         35.    Lumico seeks a declaration that the Policy is void ab initio and that it is entitled to

retain all of the premiums paid based on the fraudulent procurement of the Policy.

                                      RELIEF REQUESTED

         WHEREFORE, Lumico respectfully requests that the Court declare that the Policy is

void ab initio and enter an order permitting Lumico to retain the premiums paid in connection

with the Policy.

                                               Respectfully submitted,

                                               /s/ Scott P. Brinkerhoff
                                               Scott P. Brinkerhoff
                                               State Bar No. 24069419
                                               Southern Bar No. 1068448
                                               Drinker Biddle & Reath LLP
                                               1717 Main Street, Ste. 5400
                                               Dallas TX 75201-7367
                                               Phone: (469) 357-2542
                                               Facsimile: (469) 327-0860
                                               scott.brinkerhoff@dbr.com

                                               Attorney for Plaintiff
                                               Lumico Life Insurance Company




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 5
121476351.1
038300-585816
